OPINION — AG — QUESTION: "CAN A $2.50 FEE PAID BY YOU PERSONALLY IN CONNECTION WITH AN EXTRADITION APPLICATION INITIATED BY YOU AS COUNTY ATTORNEY SHOULD BE OR IS REIMBURSABLE FROM THE COURT FUND OF YOUR COUNTY HAS BEN CONSIDERED BY THE AG OFFICE". — FOR REASONS THEREINAFTER STATED IT IS THE OPINION OF THE AG THAT SUCH EXPENDITURE IS NOT REIMBURSABLE FROM THE COURT FUND. CITE: 62 O.S. 1961 323.1 [62-323.1], 22 O.S. 1961 1141.23 [22-1141.23] [22-1141.23], 22 O.S. 1961 1134 [22-1134], 62 O.S. 1961 323.1 [62-323.1] (HUGH COLLUM)